department of the treasury internal_revenue_service washington d c number info release date uil date dear this is in response to your letter to commissioner rossotti concerning a question about short-term_capital_gains distributed by mutual funds your question relates to the federal tax status of a regulated_investment_company ric which is sometimes referred to as a mutual_fund a ric is actually a domestic_corporation for federal tax purposes not a pass-through entity such as a partnership in general a distribution from a corporation is either a dividend or a return_of_capital this is the case even where a distribution from a corporation might be attributed to a capital_asset for example if a corporation sells a long-term asset such as a piece of real_estate for a gain and then decides to distribute the gain to its shareholders the shareholders receive a dividend not a capital_gain_distribution this is in contrast to a distribution from a partnership from a similar transaction where the capital_gain character of the transaction would pass through to the partner generally dividends_paid by corporations are treated as ordinary_income to the shareholder in the case of a ric however congress granted special permission to pay dividends that are not ordinary dividends in addition to an ordinary dividend in certain cases a ric may pay a capital_gain dividend or an exempt-interest dividend a ric is required to send its shareholder a form 1099-div or similar statement to tell the shareholder the kind of distribution he or she receives sec_852 of the internal_revenue_code limits the amount of a ric’s capital_gain dividend to the mutual fund’s net_capital_gain sec_1222 defines the term net_capital_gain as the excess of the net_long-term_capital_gain for the taxable_year over the net_short-term_capital_loss for that year sec_1222 defines the term net_long-term_capital_gain as the excess of long-term_capital_gains for the taxable_year over the long-term_capital_losses for that year sec_1222 defines the term net_short-term_capital_loss as the excess of short- term capital losses over the short-term_capital_gains for that year if the ric’s short-term_capital_gains exceed the short-term_capital_losses this excess does not fall within the definition of net_capital_gain and cannot therefore be designated by the ric as a capital_gain dividend dividends not designated by the mutual_fund as capital_gain dividends or as exempt-interest dividends are ordinary dividends includible in income of the recipient as ordinary_income we hope this information will be helpful if we can be of any further assistance please call pamela lew at sincerely yours acting associate chief_counsel financial institutions products by alice m bennett chief branch
